DETAILED ACTION
Acknowledgements
	The amendments to claim 4 appear below to correct obvious minor informalities that were created by the amendment to claim 1.
Terminal Disclaimer
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,441,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/11/2022 and 5/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On lines 1-3 of claim 4, “wherein the first plunger latch is attached to a first depending tab portion of a first arm of the plunger and the second plunger latch is attached” has been replaced by --wherein the at least one plunger latch includes a first plunger latch attached to a first depending tab portion of a first arm of the plunger and a second plunger latch attached--.
Reasons for Allowance
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has incorporated previously indicated allowable subject matter into the independent claims.  The amendments to claims 1, 14, and 21 contain essentially all of the allowable subject matter from previously indicated allowable claims 3, 8, and 15.  
In regard to claim 1, Oval ‘032 fails to disclose the limitation “wherein the flexure beam housing is configured to attach to the plunger by at least one plunger latch” in combination with the other limitations of claim 1.  The flexure beam housing of Oval ‘032, identified as either locking component 60 or base of retaining arms 24, do not include any latches for attaching to the plunger 14.  The plunger 14 is physically driven by spring engaging component 56 but there is no plunger latch for attaching to the plunger in any of these structures.
In regard to claim 14, Oval ‘032 fails to disclose the limitation “a first compression spring positioned around the first arm and the second arm of the flexure beam housing” in combination with the other limitations of claim 14.  There is no spring positioned around the first and second arm of the flexure beam housing (arms/legs of 60 or 24).
In regard to claim 21, Oval ‘032 fails to disclose the limitation “a release coupler is coupled to a spline shaft of the fixed thrust component, wherein the release coupler and the spline shaft form a slip joint” in combination with the other limitations of claim 21.  Oval ‘032 discloses a spring engaging component 56 which is driven by the spring 22 to drive the plunger 14.  There is no disclosure of a release coupler and spline shaft that form a slip joint as is recited.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783